IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 9, 2008
                                       No. 08-30205
                                                                      Charles R. Fulbruge III
                                                                              Clerk
ROYAL FIBERGLASS POOLS INC

                            Plaintiff - Appellant

v.

POLY SOLUTIONS INC; ULTRA POLYMERS INC

                            Defendants - Appellees



                   Appeal from the United States District Court
                  for the Western District of Louisiana, Lafayette
                             Cause No. 6:06-CV-1666


Before KING, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed. Assuming, arguendo, that
sufficient proof of chalking was adduced, the district court correctly concluded
that the plaintiff-appellant failed to provide sufficient proof that the Ultra Poly
One Coat caused the chalking, having failed to rule out other possible causes.
The affidavit of a Florida pool contractor, not designated as an expert, will not
carry that load, particularly in view of the contractor’s recommendation that
further testing be done. AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.